       Case 1:19-cv-06391-ER Document 79 Filed 01/13/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
ANGEL RIVERA,                                               )
                                                            )
                                     Plaintiff,             )   JUDGMENT PURSUANT
                                                            )   TO RULE 68
         -against-                                          )
                                                            )   19 Civ. 6391 (ER) (JLC)
CITY OF NEW YORK; NEW YORK CITY                             )
POLICE DEPARTMENT (“NYPD”); OFFICE OF )
THE SPECIAL NARCOTICS PROSECUTOR                            )
FOR THE CITY OF NEW YORK; ASSISTANT )
DISTRICT ATTORNEY KATHERINE GORA;                           )
SUPERVISING ASSISTANT DISTRICT                              )
ATTORNEY LISA DE PASQUALE; NYPD                             )
DETECTIVE LEANDRO CASTRO, Shield No. )
02345; NYPD DETECTIVE ALVIN                                 )
ROUNTREE, Shield No. 6143; NYPD                             )
LIEUTENANT CHRISTOPHER FASANO;                              )
NYPD DETECTIVE DORIS LOPEZ, Shield No. )
10038; NYPD SERGEANT DOMINICK                               )
DESIERVI, Shield No. 03672; NYPD CAPTAIN )
GEORGE PIETROPINTO; NYPD SERGEANT                           )
HIRAM NIEVES, Shield No. 02446; NYPD                        )
DETECTIVE WILLIAM MARTIN, Shield No.                        )
04854; NYPD DETECTIVE (retired) EMILIO                      )
BERMONTY, Shield No. 07933; NYPD                            )
DETECTIVE JOSEPH TOWNSEND, Shield No. )
05433; NYPD DETECTIVE “FNU” [First Name )
Unknown] MACDONALD; NYPD DETECTIVE )
BIAGIO SANTANGELO, Shield No. 07734;                        )
NYPD DETECTIVE (retired) ERIC CHAN, Shield )
No. 00090; NYPD DETECTIVE NELSON                            )
PINELA, Shield No. 04915; NYPD DETECTIVE )
BRIAN O’KEEFE, Shield No. 04914; UNITED                     )
STATES HOMELAND SECURITY AGENT                              )
MIKE YUN; UNITED STATES HOMELAND                            )
SECURITY AGENT ROBERT DUNN; JOHN                            )
DOES; and RICHARD ROES,                                     )
                                                            )
                                    Defendants.             )
----------------------------------------------------------X
       Case 1:19-cv-06391-ER Document 79 Filed 01/13/21 Page 2 of 4




        WHEREAS, plaintiff commenced this action by filing a complaint on July 10,

2019, and filed an Amended Complaint on August 14, 2020, alleging that defendants

violated plaintiff’s federal civil and state common law rights; and

        WHEREAS, defendants have denied any and all liability arising out of plaintiffs’

allegations; and

        WHEREAS, on November 9, 2020, pursuant to Rule 68 of the Federal Rules of

Civil Procedure, defendants offered to allow plaintiff to take judgment against the City of

New York; and

        WHEREAS, on November 9, 2020, plaintiff accepted defendants’ Rule 68 Offer

of Judgment;

        NOW, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                1.      Pursuant to Rule 68 of the Federal Rules of Civil Procedure,

plaintiff will take judgment against defendant City of New York in this action for the sum

of Ten Thousand and One Dollars ($10,001.00), plus reasonable attorneys’ fees, expenses

and costs to the date of the offer for plaintiff’s federal claims.

                2.      This judgment shall be in full satisfaction of all federal and state

law claims or rights that plaintiff may have to damages, or any other form of relief,

arising out of the alleged acts or omissions of defendants or any official, employee, or

agent, either past or present, of the City of New York, or any agency thereof, in

connection with the facts and circumstances that are the subject of this action.

                3.      This judgment shall not to be construed as an admission of liability

by defendants or any official, employee, or agent of the City of New York, or any agency

thereof; nor it is an admission that plaintiff has suffered any damages.




                                               2
       Case 1:19-cv-06391-ER Document 79 Filed 01/13/21 Page 3 of 4




               4.       In accepting defendants’ offer of judgment, plaintiff releases and

discharges defendants; their successors or assigns; and all past and present officials,

employees, representatives, and agents of the City of New York, or any agency thereof,

from any and all claims that were or could have been alleged by plaintiff arising out of

the facts and circumstances that are the subject of this action.

               5.       By accepting the offer of judgment, plaintiff waived plaintiff’s

rights to any claim for interest on the amount of the judgment.

               6.       By accepting the offer of judgment, plaintiff agreed that the

aforesaid payment of Ten Thousand and One Dollars ($10,001.00) to plaintiff within

ninety (90) days of the date of acceptance of the offer shall be a reasonable time for such

payment, unless plaintiff received medical treatment in connection with the underlying

claims in this case for which Medicare has provided, or will provide, payment in full or in

part. If plaintiff is a Medicare recipient who received medical treatment in connection

with the claims in this case, the ninety (90) day period for payment shall start to run from

the date a Medicare recipient plaintiff submits to Counsel for Defendants a final demand

letter from Medicare.

       7.      By acceptance of this Rule 68 Offer of Judgment, plaintiff agrees to

resolve any claim that Medicare may have for reimbursement of conditional payments it

has made as a secondary payer, and a Medicare Set-Aside Trust shall be created, if

required by 42 U.S.C. § 1395y(b) and 42 C.F.R. §§ 411.22 through 411.26. Plaintiff

further agrees to hold harmless defendants and all past and present officials, employees,

representatives and agents of the City of New York, or any agency thereof, regarding any




                                              3
       Case 1:19-cv-06391-ER Document 79 Filed 01/13/21 Page 4 of 4




past and/or future Medicare payments, presently known or unknown, made in connection

with this matter.



Dated: New York, New York

       January 13, 2021



                                          ____________________________________
                                          HON. EDGARDO RAMOS, U.S.D.J




                                         4
